           Case 1:18-cv-11620-JLC Document 80 Filed 11/02/20 Page 1 of 3


                                                                                       11/2/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ARQUIMIDEZ ALEJANDRO NARCIZO,                                  :
on behalf of himself and others                                :
similarly situated,                                            :
                                                               :   ORDER
                           Plaintiff,                          :
                                                               :   18-CV-11620 (JLC)
                  - against -                                  :
                                                               :
NY STRAWBERRY DELI CORP., et al.,                              :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties in this wage-and-hour case have consented to my jurisdiction

under 28 U.S.C. § 636(c) (Dkt. No. 74) and have now submitted a joint “fairness

letter” (Dkt. No. 79) and a proposed settlement agreement (Dkt. No. 79-1) for my

approval under Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015). 1

Courts generally recognize a “strong presumption in favor of finding a settlement

fair” in cases like this one brought under the Fair Labor Standards Act (“FLSA”), as

they are “not in as good a position as the parties to determine the reasonableness of



1 The Court directs the parties’ attention to a number of errors in their submissions:
(1) the wrong docket number appears in the subject line of the joint letter; (2) the
attorneys’ fees amount in the settlement letter is incorrect (as it should be $25,595
based on $595.00 in costs plus 1/3 of the settlement amount); (3) the second
WHEREAS clause of the settlement agreement mistakenly identifies the plaintiff as
“she”; (4) the caption of the settlement agreement still contains the initials “GHW”
despite the parties’ consent to my jurisdiction; (5) Paragraph 1(e) of the settlement
agreement refers to EDNY, not SDNY; and (6) Paragraph 9 refers to plaintiff as
“their” and “they” as if there is more than one plaintiff in this matter. In the future,
the parties should carefully proofread their submissions prior to filing them with
the Court.

                                                        1
        Case 1:18-cv-11620-JLC Document 80 Filed 11/02/20 Page 2 of 3




an FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015 WL

7271747, at *4 (S.D.N.Y. Nov. 6, 2015) (citation omitted). Moreover, in light of

defendants’ financial situation during the COVID-19 pandemic, the “potential

difficulty in collecting damages militates in favor of finding a settlement

reasonable.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y.

2013). See also Hart v. RCI Hosp. Holdings, Inc., No. 09-CV-3043 (PAE), 2015 WL

5577713, at *10 (S.D.N.Y. Sept. 22, 2015) (significant “risk that plaintiffs would not

be able to collect, or fully collect, on a judgment” supported approval of settlement

agreement, which “[g]uaranteed recovery from the other two defendants in the

event that [one] prove[d] unable to pay the entire settlement amount”).

      Having carefully reviewed the joint fairness letter submitted by the parties

as well as the proposed settlement agreement, the Court finds that all of the terms

of the proposed settlement (including the allocation of attorneys’ fees and costs)

appear to be fair and reasonable under the totality of the circumstances (and in

light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332,

335 (S.D.N.Y. 2012)). 2 Therefore, the proposed settlement is approved.

      The parties in their letter requested that the Court approve the settlement

and dismiss the case with prejudice, pending the submission of the final signature

of individual defendant Adel Hadi. Accordingly, the case is hereby dismissed with




2The Court’s approval of the allocation of attorney’s fees should not be construed as
an approval of the hourly rate of plaintiff’s counsel.


                                           2
         Case 1:18-cv-11620-JLC Document 80 Filed 11/02/20 Page 3 of 3




prejudice, subject to the parties’ submission of a fully executed settlement

agreement within 30 days of the date of this Order.

      The Court respectfully directs the Clerk to close Docket Number 79 and mark

it as granted, and to close this case.

      SO ORDERED.

Dated: November 2, 2020
       New York, New York




                                          3
